Citation Nr: 0502126	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  04-02 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with right S1 nerve root 
impingement secondary to service-connected right tibialis 
syndrome.

2.  Entitlement to an increased rating for right tibialis 
syndrome, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to August 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied entitlement to 
service connection for degenerative disc disease of the 
lumbar spine with right S1 nerve root impingement secondary 
to service-connected right tibialis syndrome, and denied 
entitlement to an increased rating for right tibialis 
syndrome, currently rated at 10 percent.

In November 2004 the veteran appeared and testified at a 
personal hearing before the undersigned Acting Veterans' Law 
Judge at the RO.  A transcript of that hearing is of record.

The issue of entitlement to an increased rating for right 
tibialis syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Degenerative disc disease of the lumbar spine with right S1 
nerve root impingement was not caused or aggravated by the 
veteran's service-connected right tibialis syndrome.



CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine with right S1 
nerve root impingement is not proximately due to, or the 
result of, the veteran's service-connected right tibialis 
syndrome.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5104, 5107 
(West 2002); 38 C.F.R. § 3.310 (a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate a claim.  The Board finds that the 
RO decisions and correspondence provided to the veteran in 
this case have notified him of all regulations pertinent to 
his claim, informed him of the reasons for which it had 
denied his claim, and provided him additional opportunities 
to present evidence and argument in support of his claim.  
Further, the Board notes that the claims file contains 
relevant service and post-service medical records, including 
a December 2002 VA examination that addressed the veteran's 
contentions concerning his low back disability.  The Board 
also notes the record was held open for the receipt of 
additional evidence for 60 days after the veteran's November 
2004 Board hearing.

In October 2002 and January 2004 the RO sent a letter to the 
veteran explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran of what evidence was 
necessary to establish entitlement, what evidence the veteran 
needed to provide, and what evidence and information VA would 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The letter also asked the veteran to notify VA of any other 
evidence he would like to have considered.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that the 
appellant was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the duty to assist and 
notify as contemplated by applicable provisions, including 
the VCAA, has been satisfied with respect to the issue on 
appeal.  See 38 U.S.C.A. §§ 5103, 5103A.

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran contends that his low back disc disease and nerve 
impingement are etiologically related to his service-
connected right tibialis syndrome.  The Board observes that 
the veteran was granted service connection for right ankle 
tibialis syndrome in an October 1990 rating decision.  
Medical records reflect that the veteran currently suffers 
from degenerative disc disease of the lumbar spine (L5-S1) 
with right S1 nerve root impingement.  Service medical 
records are negative for any treatment or diagnoses of a low 
back disorder.

The Board finds that the preponderance of the evidence shows 
that the veteran's low back disc disease and nerve root 
impingement were not caused or aggravated by the veteran's 
service-connected right tibialis syndrome.  While the medical 
records indicate that the veteran currently suffers from low 
back disc disease and nerve root impingement, a VA physician 
(in a January 2003 addendum to a December 2002 VA 
examination) indicated that the veteran's low back disorder 
is not related to his right tibialis syndrome.

In an October 2002 medical treatment record, a VA physician 
stated that it was "reasonable to think that the ankle and 
knee problems may have worsened or made him more susceptible 
to developing the nerve impingement problem."  The Board 
observes, however that the physician made no reference to the 
veteran's medical history and did not provide any rationale 
for his conclusions.

On the other hand, in the December 2002 VA medical 
examination report, the physician reviewed and referenced the 
veteran's medical history, examined the veteran, and 
concluded that the veteran's low back condition was not 
secondary to his tibialis syndrome.  And, in a January 2003 
addendum to the December 2002 report, the physician opined 
that the veteran's in-service injury to his right ankle would 
not have made him any more susceptible to a lower spine 
injury or worsened his lower spine condition.

The Board concludes that the December 2002 examination report 
and the January 2003 addendum to that report are more 
persuasive.

Based on the foregoing, entitlement to service connection for 
degenerative disc disease of the lumbar spine with right S1 
nerve root impingement secondary to service-connected right 
tibialis syndrome is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the secondary service connection claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine with right S1 nerve root 
impingement secondary to service-connected right tibialis 
syndrome is denied.


REMAND

At the November 2004 Board hearing the veteran stated that 
his right tibialis syndrome had worsened since the December 
2002 VA examination, and that he experienced significant pain 
on movement during the December 2002 examination that was not 
reflect in the report.  In view of those factors, the Board 
finds that the veteran should be afforded another orthopedic 
examination.  See VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to identify the nature and 
severity of his right tibialis syndrome.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies (including X-rays) should be 
performed, and all findings reported in 
detail.

The examining physician should 
specifically note any evidence of pain on 
movement or, if there is none, so state.

All opinions and conclusions expressed 
must be supported by a written rationale.

2.  Following the aforementioned 
development, the issue of entitlement to 
an increased rating for right tibialis 
syndrome should again be reviewed on the 
basis of all the evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


